DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
Claims 1 and 95 – 107 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 95 – 107 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claim 1, the primary reason for allowance is the inclusion of "running said source application including running a source application 14process located in a memory space, wherein the source application 15is distinct from an operating system of the computer system; 16writing the hooking code into the memory space of the source application; 17preserving execution return to the source application process; 18jumping to the hooking code to fire an activation event of a first user 19interface object of a user interface class; 20firing the activation event of the first user interface object of the user 21interface class upon receipt of the notification of the event 22resulting from activity within the user interface of the source 23application, wherein the user interface class includes coded 24representations of respective elements of the user interface and 25includes modification profiles corresponding to predetermined 26modification of the user interface elements and the modification profiles define appearance styles of a user interface element; - 2 of 7 -A/N: 17/129,741in accordance with firing the activation event, modifying computer program code associated with said source application at runtime 30with the coded representations of respective elements of the user 31interface included in the modification profiles to generate a 32modified user interface for display via the client computer system 33which transforms an appearance style of one or more user interface 34elements of the source application to an appearance style of an 35application that is different than the source application and is not 36derived from code in the operating system and in accordance with 37at least one of the modification profiles while maintaining a 38function of each user interface element for which the appearance 39style is changed" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196